No. 02-170

              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2003 MT 157N


TEXTANA, INC., a/k/a TEXTANA USA, a Texas Corp.,

             Plaintiff and Respondent,

      v.

KLABZUBA OIL & GAS, A Family Limited Partnership, a Delaware
limited partnership, Defendant, Third Party and Plaintiff; and KLABZUBA
OIL & GAS, INC., a Texas corp.; KB DRILLING CO., a Texas corp.;
BEARPAW GATHERING SYSTEMS, INC., a Texas corp.; CORNERSTONE
GAS MARKETING, LLC, a Montana limited liability company; and
AMARICEN GENERAL PARTNERSHIP, a Texas general partnership,

             Third Party Plaintiffs, Appellants, and Cross-Respondents,

      v.

JOHN O. BROWN, a Montana resident; TEXTANA, INC., a/k/a TEXTANA
USA; J. BURNS BROWN OPERATING CO., a Texas corp.; and
SANDTANA, INC., a Texas corp.,

             Third Party Defendants, Respondents, and Cross-Appellants,

      and

MERLE HARMON and RONALD M. HARMON,

             Intervenors, Respondents, and Cross-Appellants,

      v.

JOHN O. BROWN, SANDRA L. BROWN, TEXTANA, INC.,
J. BURNS BROWN OPERATING CO.,

             Defendants in Intervention and Respondents.



APPEAL FROM:        District Court of the Twelfth Judicial District,
                    In and for the County of Hill, Cause Nos. DV 98-051, DV 98-137
                    The Honorable John Warner, Judge presiding.
COUNSEL OF RECORD:

          For Appellants:

                 Keith D. Tooley, Welborn, Sullivan, Meck & Tooley, P.C., Denver, Colorado
                 Matthew Hutchison, McPherson & Hutchison, L.L.C., Great Falls, Montana

          For Respondent:

                 Jack L. Lewis, John D. Stephenson, George N. McCabe, Jardine,
                 Stephenson, Blewett & Weaver, P.C., Great Falls, Montana

          For Intervenors, Respondents, and Cross-Appellants (Harmon):

                 Douglas C. Allen, Corder & Allen, Great Falls, Montana




                                                   Submitted on Briefs: January 16, 2003

                                                               Decided: June 3, 2003
Filed:


                 __________________________________________
                                   Clerk




                                         2
Justice Jim Regnier delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent but shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number, and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     The Appellants (“Klabzubas”) appeal from the Findings of Fact and Conclusions of

Law of the Twelfth Judicial District Court, Hill County, with respect to a constructive trust

established over various property interests and the denial of punitive damages. The

Cross-Appellants (“Browns”) raise several issues on appeal which primarily address the

constructive trust, a constructive fraud determination in favor of the Intervenors

(“Harmons”), and the District Court’s award of damages to the Klabzubas and Harmons.

The Harmons appeal from the District Court’s denial of punitive damages.

¶3     The parties present multiple issues for review on appeal. However, the dispositive

issue is whether the court’s findings of fact are supported by substantial evidence and are,

therefore, not clearly erroneous and whether the court’s conclusions of law are correct. Ray

v. Nansel, 2002 MT 191, ¶¶ 19-20, 311 Mont. 135, ¶¶ 19-20, 53 P.3d 870, ¶¶ 19-20.

¶4     On February 11, 2003, we entered an order amending Section 1.3 of our 1996 Internal

Operating Rules. The amended Section 1.3(d) provides in relevant part:

              (i) After all briefs have been filed in any appeal, the Supreme Court by
       unanimous action may, sua sponte, enter an order or memorandum opinion
       affirming the judgment or order of the trial court for the reason that it is
       manifest on the face of the briefs and the record that the appeal is without
       merit because:

                                             2
                (1) the issues are clearly controlled by settled Montana law or federal
         law binding upon the states;

               (2) the issues are factual and there clearly is sufficient evidence to
         support the jury verdict or findings of fact below; or

               (3) the issues are ones of judicial discretion and there clearly was not
         an abuse of discretion.

We conclude that this is an appropriate case to decide pursuant to our February 11, 2003,

order.

¶5       Here, the District Court’s Findings of Fact and Conclusions of Law include over

seventy pages of comprehensive and well reasoned analysis. On the face of the briefs and

the record on appeal it is manifest that the appeal is without merit as the issues are clearly

controlled by settled Montana law, which the District Court correctly interpreted, and

because there is clearly sufficient evidence to support the court’s findings of fact. Therefore,



¶6       We affirm the judgment of the District Court.


                                                   /S/ JIM REGNIER



We Concur:


/S/ KARLA M. GRAY
/S/ JAMES C. NELSON
/S/ PATRICIA COTTER




                                               3